NIGHTHAWK 10Q SB UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A (MARK ONE) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) Of The Securities Exchange Act of 1934 For the quarterly period ended September 30, 2003 TRANSITION REPORT UNDER SECTION 13 OR 15(d) Of The Securities Exchange Act of 1934 Commission File Number 0-30786 NIGHTHAWK SYSTEMS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 87-0627349 (STATE OR OTHER JURISDICTION OF (IRS EMPLOYER INCORPORATION OR ORGANIZATION) IDENTIFICATION NO.) 10715 GULFDALE SUITE 200 SAN ANTONIO, TEXAS 78216 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT'S TELEPHONE NUMBER, WITH AREA CODE: (210) 341-4811 Indicate by, check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Class Outstanding at October 12, 2004 Common 30,597,408 NIGHTHAWK SYSTEMS, INC. TABLE OF CONTENTS FORM 10-QSB PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) Report of Independent Registered Public Accounting Firm 3 Condensed consolidated balance sheet as of September 30, 2003 4 Condensed consolidated statements of operations for the three and nine months ended September 30, 2003 and 2002 5 Condensed consolidated statement of stockholders' deficit for the nine months ended September 30, 2003 6 Condensed consolidated statements of cash flows for the nine months ended September 30, 2003 and 2002 7 Notes to condensed consolidated financial statements 8 Item 2 Management's Discussion and Analysis or Plan of Operation 13 Item 3 Evaluation of Disclosure Controls and Procedures 16 PART II OTHER INFORMATION Item 1 Legal proceedings 16 Item 2 Changes in securities and use of proceeds 17 Item 3 Defaults upon senior securities 17 Item 4 Submission of matters to a vote of securities holders 17 Item 5 Other information 17 Item 6 Exhibits and reports on Form 8-K 18 PART I - FINANCIAL INFORMATION REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Nighthawk Systems, Inc. We have reviewed the accompanying condensed consolidated balance sheet of Nighthawk Systems, Inc. and subsidiary as of September 30, 2003, the related condensed consolidated statements of operations for the three-month and nine-month periods ended September 30, 2003 and 2002, the condensed consolidated statement of stockholders' deficit for the nine-month period ended September 30, 2003, and the condensed consolidated statements of cash flows for the nine-month periods ended September 30, 2003 and 2002. These interim condensed consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying condensed consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 9 to these condensed consolidated financial statements, the Company has restated its September 30, 2003 condensed consolidated balance sheet, its condensed consolidated statements of operations for the three-month and nine-month periods ended September 30, 2003 and 2002, its condensed consolidated statements of stockholders' deficit for the nine-month period ended September 30, 2003, and its condensed consolidated statement of cash flows for the nine-month periods ended September 30, 2003 and 2002. GELFOND HOCHSTADT PANGBURN, P.C. Denver, Colorado
